 1    JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   Counsel for Trans Union LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12

13    LARRY EASTON,                                        Case No. 2:19-cv-01089-GMN-VCF

14                              Plaintiff,
                                         JOINT STIPULATION AND ORDER
                                         EXTENDING DEFENDANT TRANS
15    v.
                                         UNION LLC’S TIME TO FILE AN
      EQUIFAX INFORMATION SERVICES,      ANSWER OR OTHERWISE RESPOND
16
      LLC, PNC MORTGAGE, and TRANSUNION, TO PLAINTIFF’S COMPLAINT
17    LLC,
                                         (FIRST REQUEST)
18                              Defendants.
19

20               Plaintiff Larry Easton (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by

21   and through their respective counsel, hereby file this Joint Stipulation Extending Defendant

22   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

23               On June 24, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to

24   answer or otherwise respond to Plaintiff’s Complaint is October 8, 2019. The allegations in

25   Plaintiff’s Complaint date back to November 2017 and relate to an account allegedly reporting

26   on Plaintiff’s Trans Union credit file. Trans Union needs additional time to locate and assemble

27   the documents relating to Plaintiff’s credit file, any disputes submitted by Plaintiff, documents

28   related to the investigation of any such disputes and any other documents related to the

                                                                                                      1
     4006741.1
 1
     allegations in Plaintiff’s Complaint. In addition, Trans Union’s counsel will need additional time
 2
     to review the documents so that it may meaningfully respond to the specific allegations in
 3
     Plaintiff’s Complaint.
 4
                 Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 5
     otherwise respond to Plaintiff’s Complaint up to, and including, October 29, 2019. This is the
 6
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint. This
 7
     Motion is filed in good faith and not for the purposes of delay.
 8
     Dated this 7th day of October 2019
 9                                             QUILLING, SELANDER, LOWNDS,
                                               WINSLETT & MOSER, P.C.
10
                                               /s/ Jennifer Bergh
11                                             Jennifer Bergh
                                               Nevada Bar No. 14480
12                                             6900 N. Dallas Parkway, Suite 800
                                               Plano, Texas 75024
13                                             Telephone: (214) 560-5460
14                                             Facsimile: (214) 871-2111
                                               jbergh@qslwm.com
15                                             Counsel for Trans Union LLC

16
                                               HAINES & KRIEGER , LLC
17
                                               /s/ Matthew I. Knepper
18                                             David H. Krieger
                                               Nevada Bar No. 9086
19                                             8985 S. Eastern Avenue, Suite 350
                                               Henderson, NV 89123
20
                                               Telephone: (702) 880-5554
21                                             Facsimile: (702) 383-5518
                                               dkrieger@hainesandkrieger.com
22                                             and
                                               Matthew I. Knepper
23                                             Nevada Bar No. 12796
                                               Miles N. Clark
24
                                               Nevada Bar No. 13848
25                                             5510 S. Fort Apache Road, Suite 30
                                               Las Vegas, NV 89148
26                                             Telephone: (702) 856-7430
                                               Facsimile: (702) 447-8048
27                                             matthew.kneppper@knepperclark.com
28                                             miles.clark@knepperclark.com
                                               Counsel for Plaintiff
                                                                                                    2
     4006741.1
 1                                                      ORDER
 2
                 The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
 3
     otherwise respond is so ORDERED AND ADJUDGED.
 4

 5
                 Dated this 7th day of October, 2019.
 6

 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                  3
     4006741.1
